
	

115 S1587 IS: For the relief of Liu Xia.
U.S. Senate
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		VI
		115th CONGRESS1st Session
		S. 1587
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2017
			Mr. Cruz (for himself, Mr. Leahy, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		For the relief of Liu Xia.
	
	
		1.Permanent resident status for
			 Liu Xia
			(a)In
 generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151), Liu Xia shall be eligible for issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of such Act (8 U.S.C. 1154) or for adjustment of status to lawful permanent resident.
			(b)Adjustment of
 statusIf Liu Xia enters the United States before the filing deadline specified in subsection (c), Liu Xia shall be considered to have entered and remained lawfully in the United States and shall be eligible for adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) as of the date of the enactment of this Act.
			(c)Application and
 payment of feesSubsections (a) and (b) shall apply only if the application for the issuance of an immigrant visa or the application for adjustment of status is filed with appropriate fees not later than the later of—
 (1)2 years after the date of the enactment of this Act; or
 (2)2 years after the date on which Liu Xia is released from incarceration or travel restriction imposed by the People’s Republic of China.
				(d)Reduction of
 immigrant visa numbersUpon the granting of an immigrant visa or permanent residence to Liu Xia, the Secretary of State shall instruct the proper officer to reduce by 1, during the current or next following fiscal year—
 (1)the total number of immigrant visas that are made available to natives of the country of birth of Liu Xia under section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)); or
 (2)if applicable, the total number of immigrant visas that are made available to natives of the country of birth of Liu Xia under section 202(e) of such Act (8 U.S.C. 1152(e)).
				
